Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Prior Art Consideration
	The instant application is a continuation of U.S. Patent Application Serial Number 15/978,584, filed on May 14, 2018 (drawn to method claims), now U.S. Patent No. 10,714,125. The Examiner notes that the prior art cited in the earlier application has been considered (which may, or may not, include any reference(s) cited on any information disclosure statement(s) filed with the instant application) - As per MPEP 2001.06(b), no separate citation of the prior art from the parent application is required.

As stated in section MPEP 2001.06(b):
If the application under examination is identified as a continuation, divisional, or continuation-in-part of an earlier application, the examiner will consider the prior art properly cited in the earlier application. See MPEP § 609 and MPEP § 719.05, subsection (II)(A), example J. The examiner must indicate in the first Office action whether the prior art in a related earlier application has been reviewed. Accordingly, no separate citation of the same prior art need be made in the later application, unless applicant wants a listing of the prior art printed on the face of the patent.

Drawings
(I) Figures 3-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
(II) The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 23A, reference character 205S is not refenced in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following phrase(s) lack clear antecedent basis within the claim(s), i.e., either the particularly recited passage fails to be properly introduced prior to its appearance at that point in the claim or the structure recited in the passage is not an inherent part of or component of the previously recited structure:
(i) Claim 5 (lines 1-2), "the connection sidewalls."

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 9,286,919 B1).
As per claim 1, Liu et al. (US 9,286,919 B1) discloses a magnetic recording head (e.g., see Fig. 2C and/or 2B) having air bearing surface (ABS) (Fig. 2C - "ABS"), comprising: a main pole (e.g., 110); and a side shield (e.g., 130 and/or 106) laterally spaced from the main pole (110) by a first side gap (e.g., d1) and a second side gap (e.g., d2), wherein: a first portion of the side shield (e.g., portion of side shield (130) that is denoted by TH1, being between TH1 and the ABS, in Fig. 2C) is located between a second portion of the side shield (e.g., portion of side shield (130) that is denoted by being between TH2 and TH1 in Fig. 2C) and the ABS; a straight first throat height sidewall (e.g., 146 as depicted in Fig. 2C, parallel to the ABS) of the side shield (130) is parallel to the ABS and is laterally offset from the ABS by a first throat height (e.g., TH1); the first throat height sidewall (146) is located between the first and the second portions of the side shield (130); and a pair of second throat height sidewalls (portion of (130) that corresponds to TH2 and is parallel to the ABS as depicted in Fig. 2C) of the side shield are parallel to the ABS and are laterally offset from the ABS by a second throat height (TH2) which is greater than the first throat height (TH1) - see Fig. 2C of Liu et al. (US 9,286,919 B1).  
	As per claim 2, wherein the first side gap (d1) is located between the ABS (ABS) and the second side gap (d2); the first side gap (d1) is located between the main pole (110) and the first portion of the side shield (e.g., portion of side shield (130) that is denoted by TH1, being between TH1 and the ABS, in Fig. 2C); the second side gap (d2) is located between the main pole (110) and the second portion of the side -39-Atty. Dkt. No. 3590-758BC shield (e.g., portion of side shield (130) that is denoted by being between TH2 and TH1 in Fig. 2C); the first side gap (d1) and the first portion of the side shield are located between the ABS and the first throat height (TH1) from the ABS - see Fig. 2C; and the second side gap (d2) and the second portion of the side shield are located between the first throat height (TH1) and the second throat height (TH2) - see Fig. 2C.   
	As per claim 3, wherein the first portion of the side shield (e.g., portion of side shield (130) that is denoted by TH1, being between TH1 and the ABS, in Fig. 2C) is conformal to the main pole (110), and the second portion of the side shield  (e.g., portion of side shield (130) that is denoted by being between TH2 and TH1 in Fig. 2C) is either conformal or non- conformal to the main pole (110) - again, see Fig. 2C.  
	As per claim 5, wherein the second side gap (d2) is located between "the" connection sidewalls (e.g., inclined portion of (130) between (146) and the uppermost portion of (130) located at TH2) and the main pole (130).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 9,286,919 B1) in view of Liu et al. (US 8,792,208 B1).
	See the description of Liu et al. (US 9,286,919 B1), supra.
As per claim 4, Liu et al. (US 9,286,919 B1) further discloses wherein the side shield (including 130) further comprises: a pair of widthwise sidewalls (e.g., left-most and right-most vertical sidewalls of (130), perpendicular to the ABS in Fig. 2C) that extend perpendicular to the ABS and are physically exposed in the ABS (Fig. 2C); and connection sidewalls (e.g., inclined portion of (130) between (146) and the uppermost portion of (130) located at TH2) which connect the first throat height sidewall (at TH1) to the pair of second throat height sidewalls (at TH2).
However, as per claim 4, Liu et al. (US 9,286,919 B1) remains silent with respect to wherein the connection sidewalls are adjoined to the first throat height sidewall at a respective edge at an angle in a range from 20 degrees to 70 degrees.  
Liu et al. (US 8,792,208 B1), however, expressly teaches such a claimed range. More concretely, Liu et al. (US 8,792,208 B1) discloses an analogous magnetic recording head (e.g., see Fig. 11) in the same field of endeavor as Liu et al. (US 9,286,919 B1), wherein the corresponding connection sidewalls of the side shields (the inclined portion of side shields, between TH1''' and TH2''' as seen in Fig. 11), are provided at an angle α''' in the claimed range of "from 20 degrees to 70 degrees." See, e.g., col. 4, ll. 27-31 of Liu et al. (US 8,792,208 B1).
Given the express teachings and motivations, as espoused by Liu et al. (US 8,792,208 B1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the connection sidewalls of Liu et al. (US 9,286,919 B1), which are adjoined to the first throat height sidewall at a respective edge at an angle in a range from 20 degrees to 70 degrees, in the manner as taught by Liu et al. (US 8,792,208 B1), in order to overcome prior art problems of overwrite loss, significantly reduced write fields, by selecting the connection sidewall angle of the side shields without necessitating the removal of the side shields, which are provided to "prevent adjacent track interference and to mitigate wide track erasure that may be associated with a smaller side shield throat height." See col. 1, ll. 26-37 of Liu et al. (US 8,792,208 B1).  



Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein there are provided side shields (disposed on crosstalk, widthwise sides of a main pole), wherein such side shields includes multi-stepped, parallel-to-the-ABS portions. 
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688